Tri City Bankshares Corporation Quarterly Brochure Financial Data INCOME STATEMENT (unaudited) Three Months Ended 03/31/10 03/31/09 Interest Income $ $ Interest Expense Net Interest Income Other Income Less:Provision for loan losses Other Operating Expenses Total Income before taxes Provision for Income Taxes $ Net Income $ $ Net Income Per Common Share $ $ BALANCE SHEET (unaudited) March 31, 2010 and 2009 Assets Liabilities & Equity Cash and Due from Banks $ $ Non Interest Bearing $ $ Investment Securities Interest Bearing Federal Funds Sold - Total Deposits Total Loans Short Term Debt Allowance for Loan Losses ) ) Other Liabilities Net Loans Total Liabilities Bank Premises & Equipment Common Stock Other Real Estate Owned - Additional Paid-In Capital Cash surrender value of life insurance Retained Earnings Other Assets Total Stockholders' Equity Total Assets $ $ Total Liabilities & Equity $ $ Management Comments The Corporation posted net income of $4.7 million for the first quarter of 2010, an increase of $2.2 million or 88.5% compared to the first quarter of 2009.Earnings per share increased to $0.53 for the three months ended March 31, 2010 compared to $0.28 for the same period in 2009. The quarterly results were significantly impacted by the acquisition of certain assets and liabilities of the Bank of Elmwood from the FDIC on October 23, 2009.As a result of the acquisition, the Corporation had purchase accounting related income of $4.6 million.Loan discount accretion and non-accretable discount taken to income accounted for $4.3 million of the $4.6 million total.This income was partially offset by an increase to the provision for loan losses of $1.6 million, largely due to the acquired loans. Operating earnings during the first quarter of 2010 compared to 2009 were also positively affected by enhanced core income from the acquisition, partially offset by slower mortgage refinancing activity and higher regulatory expenses. Total assets were $1.1 billion for the quarter ended March 31, 2010 compared to $761 million for the quarter ended March 31, 2009, an increase of $340 million or 45%.Total assets increased due to the acquisition as well as significant core deposit growth. Dividend Announcement The Board of Directors declared a dividend of $0.30 per share payable on July 12th, 2010 to shareholders as of the record date of July 2nd, 2010.
